Luke. J.
An accusation which charges the larceny of “two and one-half gallons of syrup of the value of $2.00, and of the property of J. M. Yarner, Charlie Bowman, and Pete Werthington,” is not sufficient to withstand a special demurrer which attacks it for the insufficiency of the description of the thing alleged to have been stolen. The defendant, if he desired, was entitled to know what kind of syrup he was charged with stealing. The court having erred in overruling the special demurrer, everything occurring thereafter was nugatory.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.